Opinion by
Hurt, J.
§ 75. Appeal bond; liability of sureties on. A. sues B. and 0. jointly, and recovers judgment against- both in justice’s court. They jointly appeal to the county court, M. and R. being sureties upon their appeal bond. Upon *62trial de novo in the county court A. recovers judgment against B. alone. Held, that the sureties, M. andR, were-liable for the judgment recovered against B. The case of McCoy v. Jones, 9 Tex. 363, is not in point upon this question.
December 12, 1883.
§ 76. Costs; judgment for; on appeal to county court. Where, on appeal to the county court, the judgment of the justice is reduced, but the county court adjudged all the costs against appellants and their sureties on the appeal bond, and the sureties prosecute a writ of error to the court of appeals, the judgment of the county court was reversed and reformed so as to adjudge that the plaintiffs in error, the sureties, recover all their costs against defendant in error.
Reversed and reformed.